               Case 2:18-cr-00422-SMB Document 747 Filed 09/27/19 Page 1 of 2




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
 4
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6

 7   Attorneys for Defendant Michael Lacey

 8                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF ARIZONA
 9

10   United States of America,                         NO. CR-18-00422-PHX-SMB
11                            Plaintiff,               DEFENDANT MICHAEL LACEY’S
12   vs.                                               NOTICE OF JOINDER IN
                                                       DEFENDANT BRUNST’S MOTION
13   Michael Lacey, et al.,                            TO COMPEL GOVERNMENT
                                                       COMPLIANCE WITH COURT’S
14
                          Defendants.                  ORDER FOR SPECIFIC
15                                                     IDENTIFICATION OF DOCUMENTS
                                                       SUBJECT TO PROTECTIVE ORDER
16                                                     (Doc. No. 740)
17

18

19           Defendant Michael Lacey, by and through undersigned counsel, joins in Defendant Brunst’s

20   Motion to Compel Government Compliance with Court’s Order for Specific Identification of

21   Documents Subject to Protective Order (Doc. No. 740). Defendant Lacey agrees with the

22   statements made in Brunst’s Motion to Compel and adopts the positions set forth in the Motion as

23   if fully set forth herein.

24           RESPECTFULLY SUBMITTED this 27th day of September, 2019,
25
                                             /s/   Paul J. Cambria, Jr.
26
                                                   LIPSITZ GREEN SCIME CAMBRIA LLP
27                                                 Attorneys for Defendant Michael Lacey
28
             Case 2:18-cr-00422-SMB Document 747 Filed 09/27/19 Page 2 of 2




 1
                                   CERTIFICATE OF SERVICE
 2

 3           On September 27, 2019, a PDF version of this document was filed with Clerk of the
 4   Court using the CM/ECF System for filing and for Transmittal Of a Notice of Electronic Filing
     to the following CM/ECF registrants:
 5

 6   Kevin Rapp, kevin.rapp@usdoj.gov
     Reginald Jones, reginald.jones4@usdoj.gov
 7
     Peter Kozinets, peter.kozinets@usdoj.gov
 8   John Kucera, john.kucera@usdoj.gov
 9   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
     Patrick Reid, Patrick.Reid@usdoj.gov
10
     Andrew Stone, andrew.stone@usdoj.gov
11   Amanda Wick, Amanda.Wick@usdoj.gov
12
     By: /s/ Kristina Drewery
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
